 558DECISIONSOF NATIONALLABOR RELATIONS BOARDDr. David M. Brotman Memorial HospitalandServiceand Hospital Employees Union,Local 399, SEIU,AFL-CIO,Petitioner.Case 31-RC-2784April 28, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOPursuant to a Stipulation for' Certification UponConsent Election approved on July 11, 1974, by theRegional Director for Region 31 of the National LaborRelationsBoard,an election by secret ballotwas con-ducted on July 18, 1974, under his direction and super-vision, among employees in the stipulated unit. Afterthe election, each party was furnished with a tally ofballots which showed that, of approximately 976 eligi-ble voters, 729 cast ballots, of which 277 were for Peti-tioner, 409 were against, 35 were challenged, and 8were void. The challenges are insufficient to affect theresults of the election. Thereafter, the Petitioner filedtimely objections to the election.In accordance with National Labor Relations BoardRules and Regulations, the Regional Director con-ducted an investigation and, on October 9, 1974, issuedand served on the parties his Report on Objections andChallengedBallots, in which he recommended that Ob-jection 1 be sustained,' that Objections 2 through 8 beoverruled, that the election be set aside, and that asecond election be directed. Thereafter, the Employerfiled timely exceptions to the Regional Director's re-port and a supporting brief, and the Petitioner filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:IThe relevant portion of the Regional Director's report dealing withObjection 1 is attached as an appendixAll employees of Dr.DavidM. BrotmanMemorial Hospital at its location at 3828 HughesAvenue,Culver City,California;excluding allphysicians,registered nurses, occupational thera-pists, clinical laboratory technologists, pharma-cists, the accountant,and all other professionalemployees;employeesof thePersonnel Depart-ment,secretaries to heads of major departments,and all other managerial or confidential em-ployees;guards and supervisors as defined in theAct.5.The Board has considered the Regional Director'sreport, the Employer's exceptions, and the entire re-cord in the case, and adopts the Regional Director'sreport only to the extent consistent herewith.2Petitioner's Objection 1 alleged that the list of eligi-ble voters and their addresses provided by the Em-ployer failed substantially to comply with the require-ments set forth in theExcelsior Underweardecision3and that the Employer, at times subsequent to the sub-mission of the original list, refused requests to provideupdated information in its possession.The list contained 967 names of which 5 were im-properly included. The Regional Director found that117 addresses were incorrect; these inaccuracies con-stituted 12 percent of the list. It is not disputed that theEmployer provided the best information available to itat the time the list was compiled. Subsequently, theEmployer obtained 20 address corrections. The Boardagent contacted the Employer's attorney in an attemptto secure the more current information and precludepossible objections to the election, but the latter de-clined to provide it unless the agent could inform himof any precedent or rule requiring that he do so.The Regional Director found that the erroneous in-clusions and incorrect addresses in the list supplied didnot constitute a substantial failure to comply with therequirements. He did conclude, however, that the Em-ployer's refusal to provide the updated material on re-quest was in bad faith and, consequently, that the Em-ployer had not substantially complied with the spirit oftheExcelsiordecision. Accordingly, he recommendedthat Objection 1 be sustained and the election be setaside.Where, as here, it has been brought to the Boardagent's attention that theExcelsior listcontains a num-ber of incorrect addresses, and the Board agent makesa specific request of the Employer that the list be up-dated with any new corrected addresses now in thepossession of the Employer, such request should behonored. The basis of theExcelsiordecision was thatZ In the absence of exceptions thereto, wepro formaadopt the RegionalDirector's recommendations that Objections 2 through 8 be overruled.3Excelsior Underwear Inc,156 NLRB 1236 (1966).217 NLRB No. 89 DR. DAVID M. BROTMAN MEMORIAL HOSPITALthe disclosure of names and addresses of all eligiblevoters would maximize the likelihood that all voterswill be exposed to all arguments for, as well asagainst,union representation.A refusal to divulge newlysecured information to the Board agent with respect toincorrect addresses previously submitted cannot bereconciled with the intent and purpose of theExcelsiorrule.We are not holding that the Employer is obligatedto investigate and secure additional information.While we agree with the Regional Director that theinformation should have been furnished to the Boardagent as part of compliance with theExcelsior rule,wedo not agree that setting aside the election is warrantedon the particular facts of this case. The Board hasstated that theExcelsiorrule isnot to be mechanicallyapp lied4 and has frequently refused to set an electionaside because of an insubstantial failure to complytherewith.' There is no question of gross negligence orof bad faith involved in the preparation of the list thatwas timely submitted. The number of corrected ad-dresses that the Employer could have corrected on in-formation in its possession would represent approxi-mately 2 percent of the eligible voters. We do not findthat its failure to do so would likely have materiallyhampered the Union's ability to contact employees.As the tally of ballots shows that the Union has notreceived a majority of valid votes cast in the election,and as the challenged ballots are insufficient in numberto affect the results, we shall certify the results of theelection.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshavenot been cast for Service and Hospital EmployeesUnion,Local 399,SEIU,AFL-CIO,in the electionheld herein,and that said Union is not the exclusiverepresentative of the employees in the unit found ap-propriate within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.MEMBER JENKINS, dissenting:The Board'sExcelsiorrule6 is not some purposelessexercise that we require an employer to perform.Rather, the rule's purpose and intent is to insure that,in a National Labor Relations Board election, all voterswill receive maximum exposure to the arguments, both4Telonic Instruments, a Division of Telonic Industries, Inc.,173 NLRB588,589 (1968),Program Aids Company, Inc.,.I63 NLRB 145, 146 (1967)5West Coast Meat Packing Company, Inc,195 NLRB 37 (1972),TheLobster House,186 NLRB 148 (1970),Fontainebleau Hotel Corp.,181NLRB 1134 (1970).6Excelsior Underwear,156 NLRB 1236 (1966)7West Coast Meat Packing Company, Inc.,195 NLRB 37 (1972);TheLobster House,186 NLRB 148 (1970),FontainebleauHotel Corp.,181NLRB 1134 (1970);Telonic Instruments, a Division of Telonic Industries,Inc.,173 NLRB 588 (1968)559for and against, union representation. In applying therule, the Board has long recognized that occasionalerrors will occur in the preparation of such lists and, inacceptance of this fact, we have as a matter of policydeclined to set elections aside on this basis where theerrors were insubstantial in nature and it was evidentthat the employer had acted in good faith in attemptingto comply with our requirements. By the same token,we' have always, in such cases, recognized that eveninsubstantial errors should not be excused where theyare the product of the employer's gross negligence ordeliberate bad faith.'Here, theExcelsiorlist submitted by the Employerhad 122 inaccuracies of one kind or another involving12 percent of the names on the list. While the initial listwas prepared on the basis of the best information avail-able to the Employer at that time, it is undisputed thatthereafter the Employer obtained 20 address correc-tions which it refused to make available to the Boardeven though the information was specifically requestedby us.My majority colleagues recognize the Employer'sobligation to honor such a request from the Board andaccept the fact that the Employer's deliberate with-holding of such information constitutes a failure tocomply with ourExcelsiorrule.Yet they excuse thisbreach of the rule on grounds that the informationwithheld had a insubstantial effect on the election. Suchan interpretation of ourExcelsiorrule has never beenthe law until today and I seriously question whether wecan expect the same degree of compliance with our ruleafter tacitly accepting a deliberate and major breach ofits requirements.For the reasons stated, I would adopt the RegionalDirector's recommendation that Petitioner's Objection1be sustained and direct that a second election beconducted.APPENDIXOBJECTION 11.The Excelsior list submitted by the Employerfailed to substantially comply with the require-mentsas set forth in the Excelsior Underwear de-cision.More specifically, the list contained inclu-sion of numerous supervisors and other personsineligible to vote pursuant to the Stipulation forCertification Upon Consent election aswell as im-proper addresses for a substantial portion of thebargaining unit employees contained on the list.Moreover, despite the fact that the inappropri-ateness of the Excelsior list was called to the atten-tion of the Employer (both by oral conversationsand by carbon copy of a letter, dated July 9, 1974, 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddressed to Harry C. Kessel, Board Agent), theEmployer did not take any affirmative steps totransmit a more accurate list to the Petitioner.However, Petitioner has subsequently been madeaware that a more accurate list was, in fact, com-piled by the Employer and utilized for its ownpre-election purposes.It should be noted that the Union did engage ina door-to-door campaign and therefore the inap-propriateness of the Excelsior list seriously ham-pered and affected the Union's organizing drive.More specifically, considerable time was spent incontacting persons contained on the inappropriateExcelsior list, who were not, in fact, eligible tovote. Similarly many eligible bargaining unit em-ployees were not contacted by the Petitioner dueto the fact that no current address was available.Based upon the foregoing, it is contended thatthe failure to substantially comply with the re-quirements set forth in the Excelsior Underweardecision had a substantial effect on the electionand the Petitioner's ability to communicate withbargaining unit employees.The Employer'sExcelsiorlist,containing approxi-mately 967 names and addresses, was timely receivedby the Region on June 17, 1974, and forwarded to thePetitioner the next day. This information was taken bythe Employer from a computer list of approximately1300 employees. The information furnished by thecomputer is based upon original records in the Person-nel Department and the computer list is used by theEmployer to file Federal and State, withholding taxreports.All employees are required to furnish theircurrent address at the time of hire on a W-4 form, butunlessan employee notifies the Employer of subsequentchanges, the information in the computer remains asoriginally programmed. Prior to May 1974, in orienta-tion meetings during the first month of employment,employees were requested to keep the Hospital ap-prised of address changes. In early May 1974, an em-ployee handbook was issued to all employees contain-ing thesamerequest. The investigation disclosed thatthe Petitioner, in various mailings of literature to em-ployees on the list, supplied by the Employer, had ap-proximately 66 envelopes returned by the U.S. PostalService as "Undeliverable," and 57 were returned bythe Postal Service with address changes. Petitioner alsodiscovered through house calls that an additional 51addresses were incorrect. The 117 uncorrected inac-curacies constituted 12% of the list. The Employerused the same list to make mailings-of campaign litera-ture to the employees. After the first 5 of these mail-ings, the Employer had received as many as 50-60 let-tersreturned as "undeliverable."The Employerattempted to correct these addresses through contactwith employees' supervisors, but received only about 20corrections and received as many as 73 returns as "un-deliverable" from subsequent mailings. Petitioner, in aletter received by the Region on July 9, 1974, with acopy to Employer's counsel, contended theExcelsiorlist did not substantially comply with Board require-ments in that it contained the names of 10 supervisorsand 76 incorrect addresses, The Employer's counselwas contacted by the Board Agent and declined toupdate theExcelsiorlistcontending there was no Boardprecedent for such action. He was advised by the BoardAgent that he could preclude possible objections at alater date if the Employer provided the available cor-rections to the Petitioner, however the Employer's at-torney still declined to provide available correctionsunless a Board case could be cited specifically requiringsuch action. No such case was cited.Of the 10 employees alleged by the Petitioner in itsletter to be supervisors, 5 were clearly in job classifica-tions excluded from the unit by stipulation of the par-ties.The Employer advised these 5 before the electionthat they were apparently ineligible and had beenplaced on the list inadvertently. The other 5 employeeswere in job classifications not excluded from the unitby the election agreement. Subsequent to the election,Petitioner submitted the names of. 68 additional em-ployees whom it believed wereineligibleto vote. Ofthese 78 employees alleged to be ineligible by the Peti-tioner, 34 did not vote, 41 voted without challenge and3 voted under challenge by the Petitioner.I conclude that the inadvertent inclusion of a smallnumber of ineligible employees is not sufficient groundsupon which to overturn the election. Petitioner's con-tention, after the election, that there were large numberof ineligible names on the list, is in the nature of a postelection challenge,which, under established Boardpractice, is not entitled to consideration.OppenheimCollins & Co.,103 NLRB 1257. Accordingly, I con-clude that the mere fact that the eligibility list includedthe names of certain individuals who were not eligibleto vote is not alone sufficient to establish that the Em-ployer willfully and knowingly submitted a list with thefraudulent intent of affecting the Union's organizingdrive or the outcome of the election. The Board gener-ally will not set an election aside because of an insub-stantial failure to comply with theExcelsiorrule if theEmployer has not been grossly negligent and has actedin good faith. I conclude here, however, that the Em-ployer's refusal to transmit the available, corrected ad-dresses for Petitioner's use, even though based on thelack of legal precedent -requiring the Employer to do so,was in bad faith. As I have found the Employer actedin bad faith in failing to provide address corrections on DR. DAVID M. BROTMAN MEMORIAL HOSPITAL561request, I conclude that the Employer has not substan-Industries, Inc.,173 NLRB 588;The Lobster House,tially complied with the letter or the spirit of theExcel-186 NLRB 148. Accordingly, the undersigned recom-siorrule.Telonic Instruments, a Division of Telonicmends that Objection 1 be sustained.